Title: To John Adams from John Quincy Adams, 25 April 1801
From: Adams, John Quincy
To: Adams, John



My dear Sir.
25. April 1801.

As I am informed there is a vessel soon to sail from Amsterdam for Boston I now forward to Mr. Bourne to go by her, this letter enclosing copies of my numbers 2 and 3. upon the Etat de la France &c. The book itself will go with the copy of my first letter concerning it, from Hamburg—Hauterive has generally been given out as its author; but Talleyrand himself is now understood to have had the principal hand in writing it—I think you will perceive in it the discovery of a system pursued by the present french government of most imminent danger to the political liberties of all Europe, and even of the United States—It is high time for us to be aware that mere resolves of Congress, or proclamations of the Executive, not to engage in the quarrels and dissensions of Europe, will not alone suffice to keep us out of them—Here is a french Minister of foreign affairs, who tells the world that Europe must have a new Law of Nations; that France must make it; and that in the system of Europe, France includes the United States—At the same time a report is circulating all over Europe, that Spain has ceded the Florida’s and Louisiana to France—At least in the peace of Luneville they have realized in favour of the duke of Parma, the plan which Carnot has publicly declared he urged for the peace of Campo Formio, as the price of Louisiana, in order to obtain a powerful influence over the United States—We must be upon our guard.
My box of books, which I mentioned in a former letter, sailed from Holland the 15th: instt: in a vessel of Mr. Smith’s—Captain Atkins—and address’d to him—I have already requested you would permit them to be lodg’d with the rest of my books.
My wife continues to be recovering.—Ever faithfully.
A.